PER CURIAM.
We affirm a summary judgment entered in favor of the sellers in this action by the buyers to enforce an alleged contract for the sale of real property. The record reflects that upon receipt of the buyers’ initial offer, the sellers modified its terms by a counter-offer. Although the sale price in the counter-offer was accepted by at least one of the buyers, they did not accept an additional provision in terms identical to, or even essentially the same as, the additional term proposed. It is well settled that an acceptance must be according to the same terms as an offer. Mintzberg v. Golestaneh, 390 So.2d 759 (Fla. 3d DCA 1980); Press v. Jordan, 670 So.2d 1016 (Fla. 3d DCA 1996). As a contract would not have been formed even if the alleged acceptance had been communicated to the sellers, all other issues are moot.
STONE, C.J., FARMER and TAYLOR, JJ., concur.